Citation Nr: 0521194	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota 


THE ISSUE

Whether the medical evidence submitted is sufficient to 
reduce the veteran's countable income for VA purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.                 

In the veteran's substantive appeal, received by the RO in 
February 2004, the veteran indicated that he desired a 
hearing before a member of the Board at the RO.  A letter 
from the RO to the appellant, dated in May 2004, shows that 
at that time, the RO had scheduled a Travel Board hearing, to 
be held on June 21, 2004.  However, in a VA Form 119, Report 
of Contact, the RO noted that on June 3, 2004, the veteran 
was contacted and he indicated that he no longer wanted a 
hearing and requested that his case be forwarded to the 
Board.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the veteran has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the veteran has 
not been sent any VCAA-type notice that relates directly to 
the issue on appeal, which is whether the medical evidence 
submitted is sufficient to reduce the veteran's countable 
income for VA purposes.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board must remand the 
veteran's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

In an August 2003 decision by the Committee on Waivers and 
Compromises (Committee) located at the RO, the Committee 
denied the veteran's request for waiver of recovery of an 
overpayment of VA pension benefits in the amount of 
$1,912.00.  It was held that recovery of the overpayment of 
VA pension benefits would not be against equity and good 
conscience.  By a letter from the RO to the veteran, dated in 
August 2003, the veteran was provided notice of the decision 
and of his appellate rights.  In a VA Form 646, Statement of 
Accredited Representative in Appealed Case, dated in June 
2004, the veteran's representative, Veterans of Foreign Wars 
of the United States (VFW), reiterated the veteran's 
contentions that based on his overall income, he was not able 
to repay the debt, along with his age and health, and 
requested that the veteran's claim for a waiver of the 
overpayment be granted.  Thus, the Board construes the June 
2004 statement from the VFW as a timely notice of 
disagreement to the August 2003 Committee decision which 
denied the veteran's request for waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$1,912.00.  Accordingly, as this statement is accepted as a 
timely notice of disagreement on this issue, the Board is 
required to remand to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish the veteran and 
his representative with a statement of 
the case concerning the issue of 
entitlement to waiver of recovery of an 
overpayment of VA improved pension 
benefits in the amount of $1,912.00.  The 
veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the appellant perfects an appeal by the 
submission of a timely substantive 
appeal, this issue should be returned to 
the Board.  38 C.F.R. §§ 20.202, 20.302 
(2004).  

2.  In regard to the issue of whether the 
medical evidence submitted is sufficient 
to reduce the veteran's countable income 
for VA purposes, the RO must review the 
claims folder and ensure that all VCAA 
notice and duty to assist obligations 
have been satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  In this regard, the veteran should 
be provided a VCAA notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159.

3.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the veteran are fully 
documented in the claims folder.

4.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 73 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


